Exhibit 10.3 APN: 124-17-811-001 Recording Requested By, And After Recording, Return To: Orrick, Herrington & Sutcliffe LLP 777 South Figueroa Street, 32nd Floor Los Angeles, CA 90017 Attn: Stephanie H. Rivetz, Esq. DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING (this “ Deed of Trust ”), made as of April 25, 2016, by ALIANTE GAMING, LLC, a Nevada limited liability company, as borrower (“ Borrower ”) in favor of FIRST AMERICAN TITLE INSURANCE COMPANY, a California corporation, as trustee (“ Trustee ”), for the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (as defined and described in the Credit Agreement referred to below), as secured party (“ Beneficiary ”). RECITALS A.As of the date hereof, Borrower has executed that certain Credit Agreement, dated of even date herewith (as amended, restated, supplemented or modified from time to time, the “ Credit Agreement ”; capitalized terms used herein and not otherwise herein defined having the meanings assigned to them in the Credit Agreement) relating to a revolving credit loan to be made by Beneficiary to Borrower in the maximum aggregate principal amount of FIFTY MILLION AND NO/100 DOLLARS ($50,000,000.00) (the “ Loan ”). B.The Loan is evidenced by one or more promissory notes executed by Borrower on or after the date hereof (collectively, the “ Note ”). C.The Credit Agreement requires that the Loan be secured by all of Borrower’s interest in the real property described herein in the County of Clark, State of Nevada. NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants herein contained, the parties hereto hereby agree as follows: ARTICLE I. GRANT IN TRUST 1.1For the purposes of and upon the terms and conditions set forth in this Deed of Trust, in order to secure the Security Obligations (as defined below), Borrower hereby irrevocably grants, conveys, and assigns a security interest to Trustee, in trust for the benefit of Beneficiary, with power of sale and right of entry and possession, all of Borrower’s right, title and interest in and to the following: (a)the fee interest in the real property described in Exhibit A , together with any greater estate therein as hereafter may be acquired by Borrower (collectively, the “ Land ”), which together with all rights, privileges, tenements, hereditaments, rights-of-way, easements, appendages and appurtenances appertaining to the foregoing and all interests now or in the future arising in respect of, benefiting or otherwise relating to the Land, including, without limitation, easements, rights-of-way and development rights, including all right, title and interest now owned or hereafter acquired by Borrower in and to any land lying within the right of way of any street, open or proposed, adjoining the Land, and any and all sidewalks, alleys, driveways, and strips and gores of land adjacent to or used in connection with the Land (which, together with the Land, are collectively referred to as the “ Real Property ”); (b)all the buildings, structures, facilities and improvements of every nature whatsoever now or hereafter situated on the Land or any real property encumbered hereby (the “ Improvements ”); (c)(i) all fixtures, machinery, appliances, goods, building or other materials, equipment, including all gaming equipment and devices, and all machinery, equipment, engines, appliances and fixtures for generating or distributing air, water, heat, electricity, light, sewage, fuel or refrigeration, or for ventilating or sanitary purposes, the exclusion of vermin or insects, or the removal of dust, refuse or garbage, now owned or hereafter acquired by Borrower and now or hereafter attached to, installed in or used in connection with the Real Property and Improvements; (ii) all wall-beds, wall-safes, built-in furniture and installations, shelving, lockers, partitions, doorstops, vaults, motors, elevators, dumb-waiters, awnings, window shades, venetian blinds, light fixtures, fire hoses and brackets and boxes for the same, fire sprinklers, alarm, communication, surveillance and security systems, computers, drapes, drapery rods and brackets, mirrors, mantels, screens, linoleum, carpets and carpeting, signs, decorations, plumbing, bathtubs, sinks, basins, pipes, faucets, water closets, laundry equipment, washers, dryers, mini-bars, ice-boxes and heating units; kitchen and restaurant equipment (including stoves, refrigerators, ovens, ranges, dishwashers, disposals, water heaters and incinerators) now owned or hereafter acquired by Borrower and now or hereafter attached to, installed in or used in connection with any of the Real Property and Improvements; (iii) all amusement rides and attractions attached to the Land; and (iv) all furniture and furnishings of every nature whatsoever now or hereafter owned or leased by Borrower or in which Borrower has any rights or interest and located in or on, or attached to, or used or intended to be used or which are now or may hereafter be appropriated for use on or in connection with the operation of the Real Property and Improvements, and all extensions, additions, accessions, improvements, betterments, renewals, substitutions, and replacements to any of the foregoing, which, to the fullest extent permitted by law, shall be conclusively deemed fixtures and improvements and a part of the real property hereby encumbered (the “ Fixtures ”; the Real Property, Fixtures and Improvements being collectively referred to as the “ Premises ”); (d)(i) all cocktail lounge supplies, including bars, glassware, bottles and tables used in connection with the Premises; (ii) all personal property, goods, equipment and supplies used in connection with the operation of a hotel, casino, restaurants, stores, parking facilities, and all other commercial operations on the Premises, including communication systems, visual and electronic surveillance systems and transportation systems; (iii) all tools, utensils, food and beverage, silverware, dishes, liquor, uniforms, linens, housekeeping and maintenance supplies, vehicles and fuel relating to the Premises; and (iv) all other personal property of any kind or character, including such items of personal property as defined in the UCC (defined below), now or hereafter owned or leased by Borrower or in which Borrower has any rights or interest and located in or on, or attached to, or used or intended to be used or which are now or may hereafter be appropriated for use on or in connection with the operation of the Premises, and all extensions, additions, accessions, improvements, betterments, renewals, substitutions, and replacements to any of the foregoing and including everything in Subsection 1.1(c) not permitted to be deemed Fixtures or Improvements (the “ Personalty ”); (e)(i) the rights to use all names, logos and designs and all derivations thereof now or hereafter used by Borrower in connection with the Premises, together with the goodwill associated therewith, with the exclusive right to use such names, logos and designs wherever they are now or hereafter used in connection with the Premises and any and all trade names, trademarks or service marks, whether or not registered, now or hereafter used in the operation of the Premises, including any interest as a lessee, licensee or franchisee, and, in each case, together with the goodwill associated therewith; (ii) all books, records, customer lists, concession agreements, supply or service contracts, licenses, permits, governmental approvals, signs, goodwill, casino and hotel credit and charge records, supplier lists, checking accounts, safe deposit boxes (excluding the contents of such deposit boxes owned by persons other than Borrower and its subsidiaries), cash, instruments, chattel papers, including inter-company notes and pledges, documents, unearned premiums, deposits, refunds (including income tax refunds), prepaid expenses, rebates; (iii) all accounts, general intangibles, instruments, documents, chattel paper of Borrower including all reserves, escrows or impounds required under the Credit Agreement or other Credit Documents and all deposit accounts maintained by Borrower with respect to the Subject Property; (iv) all actions and rights in action, and all other claims and all other contract rights and general intangibles resulting from or used in connection with the operation and occupancy of the Premises and in which Borrower now or hereafter has rights; (v) all casino operator’s agreements, vacation license resort agreements or other time share license or right to use agreements for the Premises, including all rents, issues, profits, income and maintenance fees resulting therefrom; and (vi) advertising and promotional material, blueprints, surveys, plans and other documents used in the construction or operation of the Premises, whether any of the foregoing is now owned or hereafter acquired (the “ Intangible Property ”); (f)all leases, subleases, lettings, licenses, concessions, operating agreements, management agreements, and all other agreements affecting the Subject Property that Borrower has entered into, taken by assignment, taken subject to, or assumed, or has otherwise become bound by, now or in the future, that give any person the right to conduct its business on, or otherwise use, operate or occupy, all or any portion of the Premises and any leases, agreements or arrangements permitting anyone to enter upon or use any of the Premises to extract or remove natural resources of any kind, together with all amendments, extensions, and renewals of the foregoing entered into in compliance with this Deed of Trust, together with all rental, occupancy, service, maintenance or any other similar agreements pertaining to the use or occupation of, or the rendering of services at the Premises or any part thereof, together with all related security and other deposits, if any (the “ Leases ”); (g)all of the rents, revenues, receipts, royalties, income, proceeds, profits, license and concession fees, security and other types of deposits, and other benefits paid or payable by parties to the Leases for using, leasing, licensing possessing, operating from, residing in, selling or otherwise enjoying the Subject Property (as defined below) (the “ Rents ”); (h)all other agreements, such as construction contracts, architects’ agreements, engineers’ contracts, utility contracts, maintenance agreements, management agreements, service contracts, listing agreements, guaranties, warranties, permits, licenses, certificates and entitlements in any way relating to the construction, use, occupancy, operation, maintenance, enjoyment or ownership of the Subject Property (the “ Property Agreements ”); (i)all rights, privileges, tenements, hereditaments, rights-of-way, easements, appendages and appurtenances appertaining to the foregoing; (j)all property tax refunds and rebates and utility refunds and rebates (the “ Refunds ”); (k)all accessions, replacements and substitutions for any of the foregoing and all proceeds thereof (the “ Proceeds ”); (l)all insurance policies, unearned premiums therefor and proceeds from such policies covering any of the above property now or hereafter acquired by Borrower (the “ Insurance ”); and (m)all of Borrower’s right, title and interest in and to any awards, damages, remunerations, reimbursements, settlements or compensation heretofore made or hereafter to be made by any Governmental Authority pertaining to the Premises, Fixtures or Personalty (the “ Condemnation Awards ”). All of the foregoing, whether now owned or hereafter acquired, being collectively referred to collectively as the “ Subject Property ”. The listing of specific rights or property shall not be interpreted as a limit of general terms. ARTICLE II. OBLIGATIONS SECURED Obligations Secured . Borrower enters into this Deed of Trust for the purpose of securing the following obligations (“ Security Obligations ”): (a)Payment and performance of all Secured Obligations (as defined in the Security Agreement), including, without limitation, all covenants and obligations on the part of Borrower under the Credit Agreement, the Note and all other Credit Documents; and (b)Payment and performance of all covenants and obligations of Borrower under this Deed of Trust; and (c)All modifications, extensions and renewals of any of the obligations secured hereby, however evidenced, including, without limitation: (i) modifications of the required principal payment dates or interest payment dates or both, as the case may be, deferring or accelerating payment dates wholly or partly; or (ii) modifications, extensions or renewals at a different rate of interest whether or not in the case of a note, the modification, extension or renewal is evidenced by a new or additional promissory note or notes. Maturity Date . The Loan has a maturity date of April 25, 2021. Future Advances . This Deed of Trust is given to secure not only the existing indebtedness of the Borrower to the Beneficiary evidenced by the Note secured hereby, but also future advances made pursuant to the Credit Agreement, plus interest thereon, and any disbursements made by Beneficiary for the payment of taxes, insurance or other liens on the property encumbered by this Deed of Trust, with interest on such disbursements, which advances shall be secured hereby to the same extent as if such future advances were made this date. The total amount of indebtedness secured hereby may increase or decrease from time to time. All of the foregoing shall constitute a part of the Security Obligations hereunder. This Deed of Trust is governed by Nevada Revised Statutes (“
